In an action by plaintiff to recover damages alleged to have been sustained while he was a passenger on the defendant’s street car, plaintiff had a verdict. Judgment and order reversed on the law and the facts and a new trial ordered in the City Court of Mount Vernon, with costs to appellant to abide the event, on the grounds that the verdict was against the weight of the evidence and that the question of negligence was not clearly submitted to the jury. Lazansky, P. J., Carswell, Davis, Adel and Close, JJ., concur.